Exhibit 10.24

Marathon Petroleum Corporation

Amended and Restated

Executive Change in Control Severance Benefits Plan

(Effective October 25, 2011)

1. Purpose of the Plan.

Marathon Petroleum Corporation and its subsidiaries and affiliates recognize
that the contributions of its senior executives to the growth and success of the
Corporation (as defined below) are and will continue to be substantial, and the
Corporation desires to assure the continued employment of its senior executives.
In this connection, the Board of Directors of the Corporation (the “Board”)
recognizes that, as is the case with many publicly-held corporations, the
possibility of a change in control may exist and that such possibility, and the
uncertainty and questions which it may raise among management, may result in the
departure or distraction of management personnel to the detriment of the
Corporation and its stockholders.

Accordingly, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of the
Corporation’s senior executives to their assigned duties without distraction in
the face of potentially disturbing circumstances arising from the possibility of
a change in control of the Corporation.

In order to induce senior executives to remain in the employ of the Corporation,
the Corporation has established this Marathon Petroleum Corporation Amended and
Restated Executive Change in Control Severance Benefit Plan (the “Plan”).

2. Depfinitions.

As used in the Plan, the following terms shall have the following meanings (and
the singular includes the plural, unless the context clearly indicates
otherwise):

Administrator: The Compensation Committee of the Board, provided that the
Administrator may delegate its authority under this Plan pursuant to such
conditions or limitations as the Administrator may establish.

Applicable Event: “Applicable Event” shall mean a Change in Control or a
Potential Change in Control.

Cause: “Cause” shall mean a Separation from Service of the Employee by the
Corporation upon (i) the willful and continued failure by the Employee to
substantially perform the Employee’s duties with the Corporation (other than any
such failure resulting from Separation from Service by the Employee for Good
Reason or any such failure resulting from the Employee’s incapacity due to
physical or mental illness), after a demand for substantial performance is
delivered to the Employee that specifically identifies the manner in which the
Corporation believes that the Employee has not substantially performed his or
her duties, and the Employee has failed to resume substantial performance of his
or her duties on a continuous basis within 14 days of receiving such demand,
(ii) the willful engaging by the Employee in conduct which is demonstrably and
materially injurious to the Corporation, monetarily or otherwise or (iii) the
Employee’s conviction of a felony or conviction of a misdemeanor which impairs
the Employee’s ability substantially to perform his or her duties with the
Corporation. For purposes of Cause, no act, or failure to act, on the Employee’s
part shall be deemed “willful” unless done, or omitted to be done, by the
Employee not in good faith and without reasonable belief that the action or
omission was in the best interest of the Corporation.



--------------------------------------------------------------------------------

Change in Control of the Corporation and Change in Control: A change in control
of a nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A promulgated under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), whether or not the Corporation is then
subject to such reporting requirement; provided, that, without limitation, such
a change in control shall be deemed to have occurred if:

(i) any person (as such term is used in Sections 13(d) and 14(d) of the Exchange
Act) (a “Person”) is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the
Corporation (not including in the amount of the securities beneficially owned by
such person any such securities acquired directly from the Corporation or its
affiliates) representing twenty percent (20%) or more of the combined voting
power of the Corporation’s then outstanding voting securities; provided,
however, that for purposes of this Plan the term “Person” shall not include
(A) the Corporation or any of its subsidiaries, (B) a trustee or other fiduciary
holding securities under an employee benefit plan of the Corporation or any of
its subsidiaries, (C) an underwriter temporarily holding securities pursuant to
an offering of such securities, or (D) a corporation owned, directly or
indirectly, by the stockholders of the Corporation in substantially the same
proportions as their ownership of stock of the Corporation; and provided,
further, however, that for purposes of this paragraph (i), there shall be
excluded any Person who becomes such a beneficial owner in connection with an
Excluded Transaction (as defined in paragraph (iii) below); or

(ii) the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on the date hereof,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest including, but not limited to, a consent solicitation, relating to the
election of directors of the Corporation) whose appointment or election by the
Board or nomination for election by the Corporation’s stockholders was approved
or recommended by a vote of at least two-thirds (2/3) of the directors then
still in office who either were directors on the date hereof or whose
appointment, election or nomination for election was previously so approved or
recommended; or

(iii) there is consummated a merger or consolidation of the Corporation or any
direct or indirect subsidiary thereof with any other corporation, other than a
merger or consolidation (an “Excluded Transaction”) which would result in the
voting securities of the Corporation outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving corporation or any parent thereof) at
least 50% of the combined voting power of the voting securities of the entity
surviving the merger or consolidation (or the parent of such surviving entity)
immediately after such merger or consolidation, or the shareholders of the
Corporation approve a plan of complete liquidation of the Corporation, or there
is consummated the sale or other disposition of all or substantially all of the
Corporation’s assets.

Corporation: Marathon Petroleum Corporation and each related company or business
which is part of the same controlled group under Code sections 414(b) or 414(c);
provided that where specified by Marathon Petroleum Corporation in accordance
with Code section 409A, in applying Code section 1563(a)(1) – (a)(3) for
purposes of determining a controlled group of corporations under Code section
414(b) and in applying Treasury Regulation section 1.414(c)-2 for purposes of
determining whether trades or businesses are under common control under Code
section 414(c), the phrase “at least 50 percent” is used instead of “at least 80
percent.”

 

2



--------------------------------------------------------------------------------

Disability or Disabled: The Employee’s incapacity due to physical or mental
illness which in the opinion of a licensed physician renders the Employee
incapable of performing his or her assigned duties with the Corporation, and
shall be deemed to occur on the earlier of (i) the date that there is no
reasonable expectation that the Participant will return to service with the
Corporation or (ii) the date the Employee has been absent from the full-time
performance of his or her duties with the Corporation for six consecutive months
or more.

Employee: Senior executives of the Corporation who are grade 88 or higher.

Good Reason: Without the Employee’s express written consent, the occurrence
within two years after a Change in Control of the Corporation, or within two
years after and at the request of or as a result of actions by a third party who
has taken steps reasonably calculated to effect a Change in Control or after the
first day of but during a Potential Change in Control Period, of any one or more
of the following:

(i) the assignment to the Employee of duties inconsistent with his or her
position immediately prior to the Applicable Event or a reduction or alteration
in the nature of the Employee’s position, duties, status or responsibilities
from those in effect immediately prior to the Applicable Event;

(ii) a reduction by the Corporation in the Employee’s annualized and monthly or
semi-monthly rate of base salary (as increased to incorporate the Employee’s
foreign service premium, if any) (“Base Salary”) as in effect immediately prior
to the Applicable Event;

(iii) the Corporation’s requiring the Employee to be based at a location in
excess of fifty miles from the location where the Employee was based immediately
prior to the Applicable Event;

(iv) the failure by the Corporation (a) to continue, substantially as in effect
immediately prior to the Applicable Event, all of the Corporation’s employee
benefit, incentive compensation, bonus, stock option and stock award plans,
programs, policies, practices or arrangements in which the Employee participates
(or substantially equivalent successor plans, programs, policies, practices or
arrangements) or (b) to continue the Employee’s participation therein on
substantially the same basis, both in terms of the amount of benefits provided
and the level of the Employee’s participation relative to other participants, as
existed immediately prior to the Applicable Event;

(v) the failure of the Corporation to obtain an agreement from any successor to
the Corporation to assume and agree to perform this Plan, as contemplated in
Section 6 hereof; and

(vi) any purported Separation from Service by the Corporation of the Employee’s
employment that is not effected pursuant to, and satisfying the requirements of,
a Notice of Termination, and for purposes of this Plan, no such purported
Separation from Service shall be effective.

The Employee’s right to Separate from Service for Good Reason shall not be
affected by his or her incapacity due to physical or mental illness. The
Employee’s continued employment shall not constitute consent to, or a waiver of
rights with respect to, any circumstance constituting Good Reason hereunder. The
Employee’s determination of the existence of Good Reason shall be final and
conclusive unless such determination is not made in good faith and is made
without reasonable belief in the existence of Good Reason.

MPC: Marathon Petroleum Corporation.

 

3



--------------------------------------------------------------------------------

Notice of Termination: A written notice which indicates the specific reason(s)
relied upon by the Corporation for Separation from Service of an Employee and
which sets forth in reasonable detail the facts and circumstances claimed to
provide a basis for the Employee’s Separation from Service. Any Separation from
Service by the Corporation for Cause or for Disability shall be communicated by
Notice of Termination to the Employee, and or any Separation from Service by the
Employee for Good Reason shall be communicated by Notice of Termination to the
Corporation.

Plan: This plan, effective as of the effective time of the distribution of MPC
from Marathon Oil Corporation, and as amended from time to time.

Potential Change in Control of the Corporation and Potential Change in Control:
A Potential Change in Control of the Corporation or Potential Change in Control
shall be deemed to have occurred, if:

(i) the Corporation enters into an agreement, the consummation of which would
result in the occurrence of a Change in Control of the Corporation;

(ii) any Person (including the Corporation) publicly announces an intention to
take or to consider taking actions which if consummated would constitute a
Change in Control of the Corporation;

(iii) any Person becomes the beneficial owner, directly or indirectly, of
securities of the Corporation representing 15% or more of the combined voting
power of the Corporation’s then outstanding securities (not including in the
amount of the securities beneficially owned by such Person any such securities
acquired directly from the Corporation or its affiliates); or

(iv) the Board adopts a resolution to the effect that, for purposes of this
Plan, a Potential Change in Control of the Corporation has occurred.

Potential Change in Control Period: The period beginning on the date a Potential
Change in Control occurs and ending on the earlier of (i) date on which a Change
in Control occurs or (ii) the date the Board makes a good faith determination
that the risk of a Change in Control has terminated.

Qualified Termination: A Employee has a Qualified Termination if he or she
Separates from Service within two years after the date of a Change in Control
unless such Separation from Service is (i) due to death or Disability, (ii) by
the Corporation for Cause, (iii) by the Employee other than for Good Reason or
(iv) on or after the date that the Employee attains age 65. If an Employee
Separates from Service prior to a Change in Control and such Separation from
Service is other than (w) due to death or Disability, (x) by the Corporation for
Cause, (y) by the Employee other than for Good Reason or (z) on or after the
date that the Employee attains age 65, the Employee will be deemed to have a
Qualified Termination prior to a Change in Control so long as the Employee
reasonably demonstrates that such Separation from Service (I) was at the request
of or as a result of actions by a third party who has taken steps reasonably
calculated to effect a Change in Control or (II) occurs during a Potential
Change in Control Period.

Separation Date: The date that an Employee has a Separation from Service.

Separation from Service or Separate from Service: Separation from Service shall
have the same meaning as set forth under Code section 409A with respect to the
Corporation.

Severance Benefits: The benefits specified in Section 3(d) hereof that are due
to an Employee who has a Qualified Termination.

 

4



--------------------------------------------------------------------------------

Speedway: Speedway LLC and its subsidiaries, or, as applicable, any successor(s)
to Speedway LLC and its subsidiaries.

3. Compensation Upon Separation from Service or During Disability

a. Disability

During any period following an Applicable Event during which an Employee fails
to perform his or her full-time duties with the Corporation as a result of
incapacity due to physical or mental illness, such Employee’s total
compensation, including Base Salary, bonus and any benefits, will continue
unaffected until either such Employee’s Separation Date or such Employee returns
to the full-time performance of his or her duties. In the event the Employee
returns to the full-time performance of his or her duties prior to a Separation
from Service, such Employee shall continue to receive his or her full Base
Salary and bonus plus all other amounts to which such Employee is entitled under
any compensation or other employee benefit plan of the Corporation without
interruption. If an Employee is determined to be Disabled, the Corporation shall
promptly cause the Employee to have a Separation from Service due to Disability.
In the event of an Employee’s Separation from Service due to Disability, such
Employee shall not be entitled to Severance Benefits under this Plan and such
Employee’s benefits shall be determined in accordance with the Corporation’s
retirement, insurance and other applicable programs and plans then in effect.

b. Separation from Service for Cause or Voluntary Separation from Service for
Other Than Good Reason

If an Employee has a Separation from Service by the Corporation for Cause or by
the Employee other than for Good Reason, the Corporation shall pay such Employee
his or her full Base Salary through the Separation Date at the rate in effect at
the time Notice of Termination is given, plus all other amounts to which such
Employee is entitled under any compensation or benefit plan of the Corporation
at the time such payments are due, and the Corporation shall have no further
obligations to such Employee under this Plan.

c. Death

If an Employee has a Separation from Service by reason of his or her death, such
Employee’s benefits shall be determined in accordance with the Corporation’s
retirement, survivor’s benefits, insurance and other applicable programs and
plans then in effect, and such Employee shall not be entitled to Severance
Benefits hereunder.

d. Qualified Termination

If an Employee has a Qualified Termination, he or she shall be entitled to the
following Severance Benefits:

(i) Accrued Compensation and Benefits. The Corporation shall provide to the
Employee:

(A) the Employee’s Base Salary accrued through the Separation Date to the extent
not theretofore provided;

(B) a lump sum cash amount equal to the value of the Employee’s unused vacation
days accrued through the Separation Date; and

 

5



--------------------------------------------------------------------------------

(C) the Employee’s normal post-termination compensation and benefits under the
Corporation’s retirement, insurance and other compensation and benefit plans as
in effect immediately prior to the Separation Date, or if more favorable to the
Employee, immediately prior to the Applicable Event, which shall be paid at the
time or times indicated pursuant to the terms of the plans or arrangements
providing for such benefits.

(ii) Lump Sum Severance Payment. The Corporation shall provide to the Employee a
severance payment in the form of a cash lump sum distribution equal to the
Employee’s Current Annual Compensation (as defined below) multiplied times three
(3); provided, however, that if the Employee attains age 65 within three years
of the Separation Date, the Employee’s benefit will be limited to a pro rata
portion of such benefit based on a fraction equal to the number of full and
partial months existing between the Separation Date and the Employee’s
sixty-fifth (65th) birthday divided by 36 months. For purposes of this
paragraph, the term “Current Annual Compensation” shall mean the sum of:

(A) the Employee’s Base Salary in effect immediately prior to the occurrence of
the circumstances giving rise to such Separation from Service or, if higher,
immediately prior to the Applicable Event; and

(B) an amount equal to the highest annual bonus awarded to the Employee, if any,
under any annual bonus plan of the Corporation or its predecessor in the three
(3) years immediately preceding the Separation Date or, if higher, in the three
(3) years immediately preceding the Applicable Event.

(iii) Continuation of Welfare Benefits. Subject to the benefits offset described
below, the Corporation will arrange to make available to the Employee life and
health insurance benefits during the Welfare Continuation Period (as defined
below) that are substantially similar to those which the Employee was receiving
under a Corporation-sponsored welfare benefit plan immediately prior to the
Separation Date or, if more favorable to the Employee, immediately prior to the
Applicable Event. These benefits will be provided at a cost to the Employee that
is no greater than the amount paid for such benefits by active employees who
participate in such Corporation-sponsored welfare benefit plan or, if less, the
amount paid for such benefits by the Employee immediately prior to the
Applicable Event. The Welfare Continuation Period extends from the Separation
Date for a period of thirty-six (36) months, or, if earlier, until the Employee
attains age sixty-five (65).

The benefits otherwise receivable by the Employee pursuant to this paragraph
(iii) shall be reduced to the extent comparable benefits are actually received
by the Employee during the Welfare Continuation Period. For purposes of
complying with the terms of this offset, the Employee is obligated to report to
the Corporation the amount of any such benefits actually received.

(iv) Retiree Medical and Life Benefits. The Corporation will arrange to make
available to the Employee retiree life and health insurance benefits determined
as if under the Corporation’s welfare benefit plans the Employee’s actual
participation credit (or continuous service) and actual age as of the Separation
Date were increased by the additional three years of service and age provided in
paragraph 3(d)(v)(A)(3) below. If eligible for such coverage, the Employee may
elect to commence participation in retiree medical benefits coverage at any time
following the expiration of the Welfare Continuation Period (or immediately
after the Separation Date, if the Employee satisfies the eligibility
requirements without taking into consideration the additional three years of
service and age).

 

6



--------------------------------------------------------------------------------

Such retiree medical and life insurance coverage, if any, will be provided by
the entity that is the Employee’s employer as of the Separation Date.

(v) Supplemental Retirement Benefit. In addition to the pension benefits to
which the Employee is entitled under the Corporation’s defined benefit pension
plans, the Corporation shall provide to the Employee, in the form of a cash lump
sum distribution, a benefit (the “Supplemental Retirement Benefit”) equal to the
difference between: (A) the lump sum value of the Employee’s Enhanced Pension
Benefit (as defined in paragraph (A) below), and (B) the lump sum value of the
Employee’s Actual Pension Benefit (as defined in paragraph (B) below). The
methods and assumptions that existed under the applicable Corporation pension
plan (or plans) immediately prior to the Applicable Event for purposes of
determining a lump sum distribution shall be used for purposes of determining
the lump sum values in (A) and (B). In determining the Enhanced Pension Benefit
and the Actual Pension Benefit, amendments to the MPC Pension Plans, and the
Speedway Pension Plans (as each is defined in paragraph 3(d)(v)(B) below) made
subsequent to the Applicable Event and on or prior to the Separation Date, if
any, shall be disregarded if they adversely affect in any manner the computation
of retirement benefits thereunder.

(A) Enhanced Pension Benefit. The amount of the Employee’s Enhanced Pension
Benefit shall be equal to the Actual Pension Benefit for which the Employee is
eligible under the MPC Pension Plans, and the Speedway Pension Plans as of the
Separation Date, as adjusted to incorporate the enhancements outlined in
paragraphs (1) through (6) below. The enhancements outlined in this paragraph
(A) shall be applied only to the Employee’s benefits under the MPC Pension
Plans, or the Speedway Pension Plans in which the Employee was an active
participant as of the Separation Date.

(1) Normal Retirement Benefit - Service. For purposes of determining the
Employee’s monthly normal retirement benefit payable at normal retirement age,
service used in the formula(s) shall be deemed to be equal to the sum of the
Employee’s actual service for benefit accrual purposes plus three years. For
this purpose, the Employee’s actual service shall be determined as of the
Separation Date.

(2) Normal Retirement Benefit - Final Average Pay. For purposes of determining
the Employee’s monthly normal retirement benefit payable at normal retirement
age, final average pay shall be calculated using the sum of:

 

  I. the Employee’s Base Salary in effect immediately prior to the occurrence of
the circumstances giving rise to such Separation from Service or, if higher,
immediately prior to the Applicable Event; and

 

  II. if bonus is considered covered compensation under the applicable pension
plan, an amount equal to the highest annual bonus awarded to the Employee, if
any, under any annual bonus plan of the Corporation or its predecessor with
respect to the three (3) years immediately preceding the Separation Date or, if
higher, the three (3) years immediately preceding the Applicable Event (but not
less than the amount of bonus taken into account in the Employee’s Actual
Pension Benefit).

Final average pay taken into account for this paragraph shall not be less than
the amount of final average pay taken into account in the determination of the
Employee’s Actual Pension Benefit.

 

7



--------------------------------------------------------------------------------

(3) Early Commencement Factors—Enhanced Service and Age. For purposes of
determining the early commencement factors that apply to the Employee’s monthly
normal retirement benefit, the Employee’s service and age shall be deemed equal
to the Employee’s actual service and age plus three (3) years of service and
three (3) years of age, respectively. For this purpose, the Employee’s actual
service and actual age shall be determined as of the Separation Date.

(4) Full Vesting. The Employee’s accrued benefits under the MPC Pension Plans
and the Speedway Pension Plans shall be deemed to be fully vested or, to the
extent not so vested, paid as an additional benefit under this Plan.

(5) Special Speedway Provisions. If the Employee is employed by Speedway on the
Separation Date:

 

  I. the additional service credit under paragraph (1) above shall be
disregarded for purposes of calculating the accrued benefit under the prior
traditional defined benefit plan formula under the Speedway Retirement Plan
which is otherwise applicable in determining the Enhanced Pension Benefit, but
shall be counted for early retirement eligibility and other purposes; and

 

  II. in calculating the Enhanced Pension Benefit related to the pension equity
formula under the Speedway Retirement Plan, the additional service credit under
paragraph (1) above shall be disregarded and instead the Employee shall be
deemed to have Speedway Retirement Plan benefit accruals for three additional
years following the Separation Date. The age and participation service points
for each deemed year of accrual shall be calculated based on what the Employee’s
actual age and service would have been at the end of each calendar year had the
Employee remained employed with Speedway.

(6) Determination of Age - All other purposes. Except as specifically provided
otherwise in this paragraph (A), the Employee’s age, as well as the age of the
Employee’s spouse, survivor, and/or co-pensioner, used in the determination of
the amount of benefits payable under the applicable pension plan shall be
determined using the Employee’s age and their actual ages as of the Separation
Date.

(B) Actual Pension Benefit. The amount of the Employee’s Actual Pension Benefit
is determined as the sum of the monthly pension benefits payable to the Employee
as of the Separation Date under the tax-qualified defined benefit pension plans,
non-qualified defined benefit excess benefit plans, and non-qualified top-hat or
supplemental defined benefit plans sponsored or maintained by the Corporation or
Speedway (or any successor plans or similar plans) (the “MPC Pension Plans,” and
the “Speedway Pension Plans,” as applicable).

(vi) Supplemental Savings Benefit. In addition to the benefits the Employee is
entitled to under the Marathon Petroleum Thrift Plan and the related
non-qualified supplemental savings plans (“Savings Plans”), the Corporation
shall provide to the Employee, in the form of a cash lump sum distribution, a
benefit equal to the excess, if any, of:

(A) the amount the Employee would have been entitled to under the Savings Plans
determined as if the Employee was fully vested thereunder on the Separation
Date, over

 

8



--------------------------------------------------------------------------------

(B) the amount the Employee is entitled to under the Savings Plans on the
Separation Date.

(vii) Timing. To the extent that payments under this paragraph (d) are not
deferred compensation within the meaning of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), and except as otherwise specifically
stated herein, the payments provided for in this paragraph (d) shall be made not
later than thirty days following the Separation Date. Notwithstanding any
provision of the Plan to the contrary, if the Employee is a “specified employee”
as determined by the Corporation in accordance with its established policy, any
payments of deferred compensation within the meaning of Section 409A of the Code
payable to the Employee as a result of the Employee’s Separation from Service
(other than as a result of death) which would otherwise be paid within six
months of his or her Separation from Service shall be payable on the date that
is one day after the earlier of (i) the date that is six months after the
Employee’s Separation Date or (ii) the date that otherwise complies with the
requirements of Section 409A of the Code. Each payment described herein is
hereby designated as a “separate payment” for purposes of Section 409A of the
Code.

(e) The Corporation shall also pay to the Employee all legal fees and expenses
incurred by the Employee, as such legal fees and expenses are incurred but no
later than the end of the calendar year after such fees and expenses were
incurred, as a result of Separation from Service (including all such fees and
expenses, if any, incurred in contesting or disputing any such Separation from
Service or in seeking to obtain or enforce any right or benefit provided by this
Plan or in connection with any tax audit or proceeding to the extent
attributable to the application of Section 4999 of the Code to any payment or
benefit provided hereunder) or otherwise.

(f) Other than as provided in Section 3(d)(iii), the Employee shall not be
required to mitigate the amount of any payment provided for in this Section 3 by
seeking other employment or otherwise, nor shall the amount of any payment
provided for in this Section 3 be reduced by any compensation earned by the
Employee as the result of employment by another employer, including
self-employment, after the Separation Date, or otherwise.

4. Incentive Awards.

a. General.

This Section 4 shall not delay the vesting of any outstanding options, stock
appreciation rights, stock awards and restricted stock awards or cash awards
granted to the Employee under any option or incentive plan of the Corporation
past the date when such awards would, by their terms have become vested.
However, this Section 4 provides for accelerated vesting of awards which, by
their terms, would not become vested upon a Change in Control. In addition, to
the extent required for compliance with the requirements of Code Section 409A,
this Section 4 shall delay the settlement of such awards if such awards would
have been settled upon a Change in Control.

b. Options, Stock Appreciation Rights, Stock Awards and Cash Awards.

Upon a Change in Control all outstanding options, stock appreciation rights,
stock awards, and restricted stock awards or cash awards granted to the Employee
under any option or incentive plan of the Corporation shall be immediately fully
vested and immediately exercisable and shall remain so exercisable throughout
their entire original terms, and all stock awards, restricted stock awards, and
cash awards shall be immediately vested and, subject to Section 4(e) shall be
settled upon vesting.

 

9



--------------------------------------------------------------------------------

c. Restricted Stock Units.

Upon a Change in Control all outstanding restricted stock unit awards shall be
immediately vested. To the extent that immediate settlement of vested
outstanding restricted stock units would result in an adverse tax consequence to
an Employee under Section 409A of the Code, then outstanding restricted stock
units will (subject to Section 4(e)) be settled upon the earliest to occur of
(i) the date on which a change in ownership or change in effective control for
purposes of Section 409A of the Code occurs, (ii) the date on which the Employee
has a Separation from Service or (iii) the date on which the restricted stock
units would have been settled absent a Change in Control.

d. Separation Date Following Potential Change in Control.

If the Employee has a Separation from Service prior to a Change in Control, and
the Employee is entitled to benefits under Section 3(d), as of the Separation
Date all outstanding options and stock appreciation rights shall be immediately
fully vested and immediately exercisable and shall remain so exercisable
throughout their entire original terms, and all stock awards, restricted stock
awards, restricted stock unit awards and cash awards shall be immediately vested
and, subject to Section 4(e), shall be settled upon vesting.

e. Settlement of Deferred Compensation Awards.

Notwithstanding any provision of the Plan or the applicable award agreement to
the contrary, if the Employee is a “specified employee” as determined by the
Corporation in accordance with its established policy, any settlement of awards
described in this Section 4 which would be a payment of deferred compensation
within the meaning of Section 409A of the Code with respect to the Employee as a
result of the Employee’s Separation from Service (other than as a result of
death) and which would otherwise be paid within six months of the Employee’s
Separation Date shall be payable on the date that is one day after the earlier
of (i) the date that is six months after the Employee’s Separation Date or
(ii) the date that otherwise complies with the requirements of Section 409A of
the Code. Each payment described herein is hereby designated as a “separate
payment” for purposes of Section 409A of the Code.

5. Successors; Binding Plan.

a. Successors to the Corporation

The Corporation will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Corporation or of any division or subsidiary
thereof employing the Employee to expressly assume and agree to perform this
Plan in the same manner and to the same extent that the Corporation would be
required to perform it if no such succession had taken place. Failure of the
Corporation to obtain such assumption and agreement prior to the effectiveness
of any such succession shall be a breach of this Plan and shall entitle the
Employee to compensation from the Corporation in the same amount and on the same
terms as the Employee would be entitled hereunder if the Employee had a
Separation from Service for Good Reason following an Applicable Event, except
that for purposes of implementing the foregoing, the date on which any such
succession becomes effective shall be deemed the Separation Date.

 

10



--------------------------------------------------------------------------------

b. Representatives or Heirs of Employee

This Plan shall inure to the benefit of and be enforceable by the Employee’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If the Employee should die while any amount
would still be payable to the Employee hereunder if the Employee had continued
to live, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Plan to the Employee’s devisee, legatee or
other designee or, if there is no such designee, to the Employee’s estate.

6. Notice

For the purpose of this Plan, notices and all other communications provided for
in the Plan shall be in writing and shall be deemed to have been duly given when
delivered or mailed by United States registered mail, return receipt requested,
postage prepaid, addressed to the respective addresses set forth on the first
page of this Plan.

7. Miscellaneous

No provision of this Plan may be modified, waived or discharged unless such
waiver, modification or discharge is agreed to in writing and signed by the
Employee and such officer as may be specifically designated by the Board. The
validity, interpretation, construction and performance of this Plan shall be
governed by the laws of the State of Delaware.

8. Validity

The invalidity or unenforceability of any provision of this Plan shall not
affect the validity or enforceability of any other provision of this Plan, which
shall remain in full force and effect.

9. Counterparts

This Plan may be executed in several counterparts, each of which shall be deemed
to be an original but all of which together will constitute one and the same
instrument.

10. Claims and Arbitration

Any dispute or controversy arising under or in connection with this Plan shall
be settled exclusively by arbitration in accordance with the rules of the
American Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction; provided, however, that the
Employee shall be entitled to seek specific performance of his or her right to
be paid until the Separation Date during the pendency of any dispute or
controversy arising under or in connection with this Plan. Any such arbitration
shall be held in Findlay, Ohio.

11. Plan Amendment and Termination

The Corporation may at any time amend or terminate this Plan, provided that for
a period of two (2) years following a Change in Control, the Plan may not be
amended in a manner adverse to an Employee with respect to that Change in
Control. Any amendment or termination shall be set out in an instrument in
writing and executed by an appropriate officer of the Corporation.

 

11



--------------------------------------------------------------------------------

12. Entire Plan

Except as specifically modified, waived or discharged in an individual agreement
between an Employee and the Corporation which meets the requirements of
Section 8 of this Plan, this Plan supersedes any other agreement or
understanding between the parties hereto with respect to the issues that are the
subject matter of this Plan.

 

 

12